UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest even reported): November 12, 2007 RENEWABLE ENERGY RESOURCES, INC. (Exact Name of Registrant As Specified in Its Charter) FLORIDA 000-29743 88-0409143 (State Or Other Jurisdiction of Incorporation Or Organization) (Commission File Number) IRS Employer Identification No.) 334 S. Hyde Park Avenue, Tampa, Florida33606 (Address of Principal Executive Offices, Including Zip Code) (813) 944-3185 (Registrant's Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. Kenneth Brown and R. Edward Hart resigned their positions from the company effective On November 12, 2007 in order to pursue other interests.Their resignations were not a result of any disagreement with the Company. Craig Huffman, the former President and current acting Chairman will assume the position of interim CEO and Acting Chief Financial Officer. Family Relationships There are no family relationships between or among the executive officers and directors of the Company. Employment Agreements We do not have an employment agreement with Mr. Huffman. Certain Relationships And Related Transactions There are no related party transactions related to Mr. Huffman. Item 8.01Other Events. On November 13, 2007, the company received $25,000 under a Reg. S subscription agreement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RENEWABLE ENERGY RESOURCES, INC. Date:November 15, 2007 By: /s/Craig Huffman Craig Huffman, Interim Chief Executive Officer and Acting Principal Financial Officer 2
